Appeal by the defendant from a judgment of the County Court, Westchester County (Rosato, J.), rendered November 12, 1986, convicting him of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the second degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, who did not request that the trial court instruct the jury on the issue of agency, now contends that the People failed to prove beyond a reasonable doubt that he was guilty of the top count in the indictment because he allegedly acted as an agent of the buyer. Inasmuch as the evidence establishes there was no direct connection between the defendant and the undercover officers who acted as buyers, his argument is meritless (see, People v Argibay, 45 NY2d 45, cert denied sub nom. Hahn-DiGuiseppe v New York, 439 US 930).
The defendant’s claim of ineffective assistance of counsel is premised on matters outside the record and should have been raised by collateral or postjudgment motion (see, People v Brown, 45 NY2d 852). Rubin, J. P., Sullivan, Harwood and Balletta, JJ., concur.